Exhibit 10.3

 

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED

SECURITY AGREEMENT AND COLLATERAL ASSIGNMENT

 

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND
COLLATERAL ASSIGNMENT (this “Amendment No. 1”) dated as of September 28, 2004,
is made and entered into by UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a
Delaware corporation (the “Debtor”), and PNC BANK, NATIONAL ASSOCIATION, a
national banking association (the “Secured Party”), and amends that certain
Second Amended and Restated Security Agreement and Collateral Assignment dated
as of January 30, 1998 (such Second Amended and Restated Security Agreement and
Collateral Assignment herein referred to as the “Existing Security Agreement”),
made by and between the Debtor and the Secured Party.

 

WITNESSETH:

 

WHEREAS, the Debtor and the Secured Party have entered into that certain Second
Amended and Restated Credit Agreement dated as of January 30, 1998, as amended
prior to the date hereof (such Credit Agreement, as so amended, herein referred
to as the “Existing Credit Agreement”), pursuant to which PNC BANK, NATIONAL
ASSOCIATION, as lender, has established for the Debtor a revolving credit,
letter of credit issuance and term loan facility, all on the terms and
conditions set forth in the Existing Credit Agreement;

 

WHEREAS, the Debtor and the Secured Party have entered into that certain Eighth
Amendment to Second Amended and Restated Credit Agreement (the “Eighth Amendment
to Credit Agreement”) dated as of September 28, 2004, pursuant to which the
Secured Party has agreed to increase the Revolving Credit Commitment to the
maximum available amount at any one time outstanding of $15,000,000.00 and to
certain other amendments to the Existing Credit Agreement, all on the terms and
conditions set forth in the Eighth Amendment to Credit Agreement (the Existing
Credit Agreement, as amended by the Eighth Amendment to Credit Agreement, as the
same may be further supplemented, amended, modified or restated from time to
time, is herein referred to as the “Credit Agreement”);

 

WHEREAS, the Debtor has heretofore executed and delivered to the Secured Party,
the Existing Security Agreement in order to secure the payment in full, without
limitation, of certain indebtedness and other obligations, including without
limitation the payment of and performance of the Obligations of the Debtor
pursuant to the terms of the Existing Credit Agreement and the other Loan
Documents;

 

WHEREAS, the Debtor desires to amend the Existing Security Agreement as set
forth herein to, among other things, amend, supplement and confirm the
description of the indebtedness and other obligations secured by the Existing
Security Agreement, as amended hereby;

 

WHEREAS, the security granted in, and pursuant to, the Existing Security
Agreement shall continue as security for the indebtedness and other obligations
secured by the Existing Security Agreement, as amended by this Amendment No. 1;
and the Existing Security Agreement, as amended hereby, shall continue to remain
in full force and effect (the Existing



--------------------------------------------------------------------------------

Security Agreement, as amended by this Amendment No. 1, and as it may be further
amended, modified, extended, supplemented or restated from time to time, the
“Security Agreement”); and

 

WHEREAS, the Debtor and the Secured Party each desire to amend the Existing
Security Agreement in accordance with the terms and provisions of this Amendment
No. 1.

 

NOW, THEREFORE, in consideration of the premises (each of which is incorporated
herein by reference) and the mutual promises and the mutual covenants made
herein and in the Existing Security Agreement and other valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and with the intent
to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

AMENDMENTS TO ORIGINAL SECURITY AGREEMENT

 

Section 1.01 Definitions and Certain Conventions. (a) Terms defined in the
Credit Agreement and not otherwise expressly defined in this Amendment No. 1 or
in the Existing Security Agreement, as amended hereby, are used herein and in
the Existing Security Agreement, as amended hereby, as defined in the Credit
Agreement.

 

(b) From and after the date hereof, references to all capitalized terms used in
the Existing Security Agreement, as amended hereby, and not otherwise defined in
the Existing Security Agreement, as amended hereby, shall be deemed to be
references to such terms as amended or otherwise modified in connection with the
Credit Agreement and this Amendment No. 1.

 

(c) Whenever required by the context of this Amendment No. 1, the singular shall
include the plural, and vice-versa; and the masculine gender shall include the
feminine and neuter genders, and vice-versa.

 

Section 1.02 Amendment to WHEREAS CLAUSES of the Existing Security Agreement.
The first WHEREAS CLAUSE to the Existing Security Agreement is hereby amended
and restated to read as follows:

 

WHEREAS, pursuant to a Second Amended and Restated Credit Agreement dated as of
January 30, 1998, by and between the Debtor, as the borrower, and the Secured
Party, as the lender, as amended through that certain Eighth Amendment to Second
Amended and Restated Credit Agreement dated as of September 28, 2004, by and
between the Debtor, as the borrower, and the Secured Party, as the lender (such
Second Amended and Restated Credit Agreement, as so amended, and all exhibits
and schedules attached thereto, together with all further amendments,
modifications, supplements, extensions, renewals, substitutions and replacements
thereto and thereof, is referred to herein as the “Credit Agreement”), the
Secured Party has agreed to make available to the Debtor a revolving
credit/letter of credit facility in an aggregate principal amount not to exceed
$15,000,000.00, and a Term Loan in the principal amount of

 

2



--------------------------------------------------------------------------------

$15,000,000.00, which Indebtedness will be evidenced by the Third Amended and
Restated Revolving Credit Note dated September 28, 2004 in the face amount of
$15,000,000.00 and the Term Note dated January 30, 1998 in the face amount of
$15,000,000.00, respectively (collectively, the “Notes”), with interest to be
accrued on each as more fully set forth in the Credit Agreement and each to be
repaid at the times and places and in the manner set forth in the Credit
Agreement, and containing other terms and provisions as set forth in the Credit
Agreement and such Notes; and

 

ARTICLE II

SUPPLEMENTAL SECURITY INTEREST

 

Section 2.01 Grant of Security Interest. In order to secure the prompt, full and
complete performance of, and payment when due of, all of the Obligations (as
such term is defined in the Credit Agreement), whether now existing or hereafter
accruing, including without limitation the Obligations (whether now existing or
hereafter accruing) of the Debtor under and pursuant to the Credit Agreement,
the Notes and the other Loan Documents executed and delivered by the Debtor from
time to time in connection with the Credit Agreement, as they may be amended,
modified or supplemented from time to time, (including without limitation
thereto, the obligation, liability and duty of the Debtor to repay the Notes),
the Debtor hereby grants to the Secured Party, and its successors and assigns, a
perfected and continuing Lien prior to all other Liens (except for Permitted
Liens, but only to the extent permitted by the Credit Agreement) in, and does
hereby convey, hypothecate, mortgage, pledge and assign to the Secured Party,
and its successors and assigns, as collateral security therefore, each and all
of the Debtor’s rights, titles, interests, estates, claims and demands in, to
and under, or derived from, the Collateral (as such term is defined in the
Existing Security Agreement), wherever located and whether now owned or existing
or hereafter acquired, arising or created.

 

Upon the full discharge and satisfaction of the Obligations (including without
limitation the payment in full of the Notes), the termination of the Revolving
Credit Commitment, the cancellation of all Letters of Credit issued under and
pursuant to the Credit Agreement, all rights herein assigned to the Secured
Party hereunder shall terminate, and all estate, right, title and interest of
the Secured Party in and to each and every one of the items of Collateral shall
revert to the Debtor. Thereafter, the Secured Party shall file all requisite
termination statements and do all such other acts as are reasonably required of
it to evidence the termination of the security interest granted hereby

 

Section 2.02 Confirmation. The Debtor hereby confirms in all respects the grant
of the security interest in the Collateral pursuant to the Existing Security
Agreement. Except as expressly amended by this Amendment No. 1 and except (with
respect solely to the representations and warranties contained in the Existing
Security Agreement) as provided in Article III hereof, the Existing Security
Agreement and all of the grants, assignments and pledges of liens and security
interests made therein, and all of the rights, privileges, remedies, powers and
immunities of the Secured Party contained therein and all of the other terms,
conditions, representations, warranties, covenants and agreements set forth
therein are hereby specifically ratified and confirmed by the Debtor and shall
remain in full force and effect and shall be made

 

3



--------------------------------------------------------------------------------

and accepted as of the date of this Amendment No. 1 as well as at the time they
were first made and accepted.

 

Without limiting the generality of the preceding paragraph of this Section 2.02,
the Debtor hereby expressly acknowledges and agrees (i) that the terms
“Obligations” as used in the Existing Security Agreement includes (as
obligations, liabilities and indebtedness of the Debtor to the Secured Party
secured by the Debtor pursuant to a pledge of its assets as described in the
Existing Security Agreement), without limiting the definition of the term
“Obligations” as defined in the Existing Credit Agreement, the due, complete and
punctual payment, performance and observance by the Debtor, and its successors
and assigns, of all of the terms, covenants, conditions, agreements and
undertakings on the part of the Debtor to be performed or observed under the
Eighth Amendment to Credit Agreement, and that certain Third Amended and
Restated Revolving Credit Note dated September 28, 2004 in the face amount of
$15,000,000.00 and drawn by the Borrower to the order of the Bank, (ii) that
this Amendment No. 1, and this acknowledgments herein set forth, are executed
and delivered for the benefit of the Secured Party, (iii) that the Secured Party
may rely on the execution and delivery of this Amendment No. 1, and this
acknowledgment herein set forth, in entering into the Eighth Amendment to Credit
Agreement, increase the maximum amount of the Revolving Credit Commitment, and
accepting the amended and restated Revolving Credit Note of the Borrower issued
in connection with the Eighth Amendment to Credit Agreement and (iv) that the
obligations, liabilities and indebtedness of the Debtor to the Bank secured by
the Existing Security Agreement continue to be secured by the Existing Security
Agreement as amended by this Amendment No. 1.

 

ARTICLE III

SUPPLEMENTAL REPRESENTATIONS

 

The Debtor hereby represents and warrants to the Secured Party, which
representations and warranties shall survive the execution and delivery of this
Amendment No. 1, as follows:

 

Section 3.01 Incorporation by Reference. The Debtor hereby incorporates herein
by reference and repeats herein for the benefit of the Secured Party each of the
representations and warranties made by the Debtor in the Existing Security
Agreement and for purposes hereof such representations and warranties shall be
deemed to extend to and cover this Amendment No. 1; and such representations and
warranties shall be deemed to have been made and undertaken as of the date of
this Amendment No. 1 as well as at the time they were first made and undertaken.

 

Section 3.02. Legal Authority. As an inducement to the Bank enter into the
Eighth Amendment to Credit Agreement and to increase the Revolving Credit
Commitment, the Borrower hereby represents and warrants that the Borrower is
duly authorized to execute and deliver this Amendment No. 1; all necessary
corporate action to authorize the execution and delivery of this Amendment No. 1
has been properly taken; and it is, and will continue to be, duly authorized to
perform all of the other terms and provisions of this Amendment No. 1 and the
Existing Security Agreement.

 

4



--------------------------------------------------------------------------------

Section 3.03. Validity of this Amendment. As an inducement to the Bank to enter
into the Eighth Amendment to Credit Agreement and to increase the Revolving
Credit Commitment, the Borrower hereby represents and warrants that the
execution and delivery of this Amendment No. 1 does not, and the performance by
the Borrower of its obligations under this Amendment No. 1, the Existing
Security Agreement, as amended hereby, and the other Loan Documents will not
contravene any provision of law, of the Borrower’s certificate of incorporation,
by-laws or other organizational documents or the provisions of any agreement to
which the Borrower is a party or by which the Borrower is bound; this Amendment
No. 1 constitutes the legal, valid and binding obligation of the Borrower
enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally and except as such
enforceability may be limited by the availability of equitable remedies.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.01 Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment No. 1 by telecopier shall be
as effective as delivery of a manually executed counterpart of this Amendment
No. 1.

 

Section 4.02 Effective Date. From and after the date first above written, all
references in the Existing Security Agreement to such Existing Security
Agreement shall be deemed to be references to such Existing Security Agreement
as amended hereby. To the extent that any term or provision of this Amendment
No. 1 is or may be deemed expressly inconsistent with any term or provision of
the Existing Security Agreement or any other Loan Document, the terms and
provisions hereof shall control.

 

Section 4.03 References. All notices, communications, agreements, certificates,
documents and other instruments executed and delivered after the execution and
delivery of this Amendment No. 1 may refer to the Existing Security Agreement
without making specific reference to this Amendment No. 1, but nevertheless all
such references shall include this Amendment No. 1 unless the context requires
otherwise.

 

Section 4.04 Continuation. Except as expressly amended hereby, the grants,
conveyances and other transfers, and the covenants, conditions, agreements,
terms and provisions, of the Existing Security Agreement are hereby confirmed
and ratified and shall remain in full force and effect and shall be deemed to
have been made and accepted as of the date of this Amendment No. 1 as well as at
the time they were first made and accepted. This Amendment No. 1 shall be
construed in connection with and as part of the Existing Security Agreement; and
the Existing Security Agreement is hereby modified to include this Amendment No.
1. Nothing contained in this Amendment No. 1 shall be construed to release,
cancel, terminate, postpone or otherwise impair the status, perfection date or
priority of the liens and

 

5



--------------------------------------------------------------------------------

security interests created by the Existing Security Agreement to secure the
payment and performance of the Obligations. All such liens and security
interests created by the Existing Security Agreement shall continue to exist
under the terms of the Existing Security Agreement as amended by this Amendment
No. 1.

 

Section 4.05 Incorporation of Covenants. All of the covenants, conditions,
agreements, terms, provisions, representations and warranties of the Existing
Security Agreement which are not inconsistent with the covenants, conditions,
agreements, terms, provisions, representations and warranties of this Amendment
No. 1 are hereby incorporated herein by reference and made parts hereof. Each
reference to the terms of Credit Agreement, Note(s), Security Agreement and Loan
Document(s) in the covenants, conditions, agreements, terms, provisions,
representations and warranties of the Existing Security Agreement which are
incorporated herein shall be deemed to be a reference to such terms as
heretofore and now amended, modified or supplemented (including as amended by
this Amendment No. 1) and as one or more may be amended, modified or
supplemented hereafter.

 

Section 4.06 Covenant to Perform. The Debtor will perform, observe and comply
with each and everyone of the covenants, conditions, agreements, terms and
provisions contained in this Amendment No. 1 and in the Existing Security
Agreement, as amended by this Amendment No. 1, on the part of the Debtor to be
performed, observed, or complied with, in accordance with the covenants,
conditions, agreements, terms and provisions of this Amendment No. 1 and of the
Existing Security Agreement, as amended by this Amendment No. 1.

 

Section 4.07 Binding Effect. The covenants, conditions, agreements, terms and
provisions contained in this Amendment No. 1 and in the Existing Security
Agreement as amended by this Amendment No. 1 shall bind, and the benefits
thereof shall inure to, the respective successors and assigns of the Debtor and
the Secured Party.

 

Section 4.08 Entire Agreement. This Amendment No. 1 contains the entire
agreement between the parties hereto relating to the subject matter hereof;
there are merged herein all prior representations, promises and conditions,
whether oral or written, in connection with the subject matter hereof, and any
representations, promises or conditions not incorporated herein shall not be
binding upon the parties hereto.

 

Section 4.09 Severability. Whenever possible each provision of this Amendment
No. 1 shall be interpreted in such manner as to be effective and valid under
applicable law but if any provision of this Amendment No. 1 or any part of such
provision shall be prohibited by or invalid under applicable law, such provision
or part thereof shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Amendment No. 1.

 

Section 4.10 Governing Law. THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO OR GIVING EFFECT TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAW.

 

6



--------------------------------------------------------------------------------

Section 4.11 Headings. The headings of this Amendment No. 1 are for purposes of
reference only and shall not limit or otherwise affect the meaning thereof.

 

Section 4.12 Voluntary Actions. This Amendment No. 1 is freely and voluntarily
given to the Secured Party by the undersigned Debtor without any duress or
coercion after the undersigned Debtor has either consulted with counsel or been
given an opportunity to do so, and the Debtor has carefully and completely read
all of the terms and provisions of this Amendment No. 1.

 

Section 4.13 No Other Amendments. The amendments to the Existing Security
Agreement set forth herein do not either implicitly or explicitly alter, waive
or amend, except as expressly provided in this Amendment No. 1, the other
provisions of the Existing Security Agreement. The amendments set forth herein
do not waive, now or in the future, compliance with any other covenant, term or
condition to be performed or complied with nor does it impair any rights or
remedies of the Secured Party under the Existing Security Agreement with respect
to any such violation.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have duly executed this Amendment No. 1 to Second Amended and Restated Security
Agreement and Collateral Assignment the date first above written.

 

 

 

WITNESS/ATTEST:

     

DEBTOR:

 

UNIVERSAL STAINLESS & ALLOY

PRODUCTS, INC., a Delaware corporation

By:   /S/ PAUL A. MCGRATH       By:   /S/ RICHARD M. UBINGER (SEAL)    

Name: Paul A. McGrath

Title: Vice President Operations

General Counsel and Secretary

         

Name: Richard M. Ubinger

Title: Vice President Finance, Chief

Financial Officer and Treasurer

       

BANK:

 

PNC BANK, NATIONAL ASSOCIATION

            By:   /S/ DAVID B. GOOKIN                

Name: David B. Gookin

Title: Senior Vice President

 

8